DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 February 2022 has been entered.
 Response to Amendment
Claims 1-17 and 19-20 remain pending in the application.  Claim 18 had been canceled, and new claim 21 has been added.  Applicant's amendments to the Claims have overcome each and every rejection previously set forth in the Final Office Action dated 26 November 2021.
Allowable Subject Matter
Claims 1-17 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record discloses the fire suppression apparatus described in the Final Office Action dated 26 November 2021. Regarding claim 1, the prior art does not disclose wherein the air induction valve is opened upon activation of the water/foam pump.  Rather, Williamson teaches that the air induction valve is operated to control the rate of water flow into the pump (col. 5, ln. 29-31).  Regarding claim 21, the prior art does not disclose wherein the boom and water tank are supported on one side of the aerial vehicle and the water/foam pump and electric motor are supported on the opposite side of the aerial vehicle for counterbalance.  Rather, Mattson teaches that the boom, water tank, pump and motor are all supported as a single unit on the underside of the aerial vehicle (figs. 1, 2).    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752